FILED
                           NOT FOR PUBLICATION
                                                                           MAY 11 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30187

              Plaintiff-Appellee,                D.C. No. 2:09-cr-02074-LRS

 v.
                                                 MEMORANDUM*
ABRAHAM SALAMANCA,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Abraham Salamanca appeals from the district court’s judgment and

challenges the 30-month term of supervised release imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Salamanca contends that his supervised release term is substantively

unreasonable in light of his lengthy period of compliance during his prior term of

supervised release and because it will not promote his rehabilitation. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The term of supervised release is substantively reasonable in light of the

18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances,

including Salamanca’s repeated violations. See Gall, 552 U.S. at 51. Furthermore,

contrary to Salamanca’s contention, the record reflects that the district court

considered only proper sentencing factors. See United States v. Miqbel, 444 F.3d

1173, 1182 (9th Cir. 2006).

      AFFIRMED.




                                           2                                      16-30187